     Case 8:19-cr-00061-JVS Document 667 Filed 08/08/21 Page 1 of 4 Page ID #:13732



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2435
 7        Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S OPPOSITION TO
18                                             DEFENDANT’S SUPPLEMENTAL BRIEF RE
                      v.                       SPECIAL AGENTS DELEASSA PENLAND
19                                             AND CHRIS HARPER (CR 651)
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central District
25   of California and Assistant United States Attorneys Brett A. Sagel
26   and Alexander C.K. Wyman, hereby files its Opposition to defendant
27   MICHAEL JOHN AVENATTI’s Supplemental Brief re Special Agents Deleassa
28   Penland and Chris Harper (CR 651).
     Case 8:19-cr-00061-JVS Document 667 Filed 08/08/21 Page 2 of 4 Page ID #:13733



 1         This Opposition is based upon the attached memorandum of points

 2   and authorities, the files and records in this case, and such further

 3   evidence and argument as the Court may permit.

 4    Dated: August 8, 2021                Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           SCOTT M. GARRINGER
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 667 Filed 08/08/21 Page 3 of 4 Page ID #:13734



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2         Defendant filed a supplemental brief regarding his attempt to

 3   call two special agents from the Southern District of New York

 4   (“SDNY”), Deleassa Penland and Chris Harper, who are not involved

 5   with the present investigation and prosecution of defendant, based on

 6   his claim that they had “interactions with government witness Judy

 7   Regnier where an accompanying local Special Agent was not present and

 8   could not testify to the facts asserted during those meetings.”              (CR

 9   651 at 2.)    Defendant presumably is claiming -- as he does not

10   specifically state -- that these witnesses are relevant because the

11   interviews include a discussion of topics “explored on direct by the

12   government.”     (Id.)   Defendant’s supplemental brief provides no basis

13   for this Court to allow defendant to call these two SDNY special
14   agents and simply establishes that defendant does not understand the
15   Federal Rules of Evidence.1
16         First, any statements that Ms. Regnier made to the SDNY agents
17   in those interviews is hearsay without an exception.            At no point
18   during her direct or cross-examination did Ms. Regnier deny making
19   statements to those agents in the particular reports defendant

20   attaches; thus, defendant has no basis to call the special agents to

21   impeach Ms. Regnier.      Although defendant attempts to claim the

22   statements in those reports cover topics the government addressed in

23   examination of witnesses, that does not make the special agents

24   either fact witnesses or relevant witnesses to require them to travel

25   across the country.

26

27         1As the government previously advised the Court, the SDNY
     agents were not present during any of the meetings or interviews of
28   Ms. Regnier conducted by the Central District of California agents or
     AUSAs relating to our matter.
     Case 8:19-cr-00061-JVS Document 667 Filed 08/08/21 Page 4 of 4 Page ID #:13735



 1         Moreover, defendant’s assertions about how the reports cover

 2   topics addressed in the government’s case is at best barely true, but

 3   regardless does not make the inadmissible evidence admissible.

 4   Nearly all of the interviews involve discussions of the firm’s debt

 5   and dire financial condition at the time defendant attempted to

 6   extort Nike to prove motive, which was the primary basis that Ms.

 7   Regnier was called to testify in that prosecution.           As but one

 8   example, defendant states that “[t]hese interactions included

 9   discussions/evidence collection relating to the X-Law Group.”             (Id.)

10   The only discussion of the X-Law Group in the reports, however,
11   relates to defendant’s failure to pay the X-Law Group’s rent as he
12   had promised and a mention of how many lawyers worked at the X-Law
13   Group to establish that defendant’s statements in the undercover
14   recording were false when defendant told the attorneys representing
15   Nike how many attorneys defendant employed and where.            Defendant does
16   not make a single representation about what would be relevant in
17   these reports to our case that would require him to call these agents
18   -- because he cannot.      Finally, if defendant is permitted to call
19   these agents, the Court should allow the government to cross-examine

20   these witnesses on who they are and what role if any they had in

21   investigating and prosecuting defendant, which is to say that they

22   investigated and prosecuted defendant for other criminal matters

23   involving defendant defrauding other clients.

24         After undertaking the balancing exercise as required in United

25   States v. Bahamonde, 445 F.3d 1225, 1231 (9th Cir. 2006), this Court

26   should quash the subpoenas defendant issued to the two SDNY special

27   agents.

28

                                              2
